DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/18/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24, 33, and 35 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherdak et al. (2007/0201221), hereinafter Cherdak in view of Lerner et al. (2006/0104061), hereinafter Lerner.
Regarding claims 21 and 33, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraphs 0018 and 0019) comprising:  a first panel (1002, upper member) including a first surface defining an exterior surface of the article (1000, light up shoe) (paragraph 0018, the first panel (1002, upper member) including an aperture (1010, aesthetic member; flower) (paragraph 0019);  and a color change portion (1008, lighting module) attached  to the first panel and extending at least partially across the aperture (1010, aesthetic member) (paragraph 0019), the color change portion (1008, lighting module) including (i) an outer surface recessed from the exterior surface of the first panel (paragraph 0019). 
Cherdak does not specifically disclose a photonic lattice operable to receive an electrical signal to change a color of the color change portion.  Cherdak does disclose, in paragraph 0019, the use of lead wires electrically connected to the light module 1008.
Lerner discloses a photonic lattice operable to receive an electrical signal to change a color of the color change portion (paragraph 0017 discloses electrical signals are provided to light sources and photonic crystals are capable of emitting light in the desired wavelengths).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cherdak with the photonic lattice of Lerner for the purpose of forming color pixels.
Regarding claim 22, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), wherein the article is one of an article of clothing, an article of footwear, or an article of equipment (paragraph 0019 discloses footwear).
Regarding claim 23, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), wherein the article is an article of clothing, the color change portion being attached to an interior surface of the article of clothing (paragraph 0019 discloses the components making up lighting module 1008 may be disposed together or apart within different parts of the shoe 1000).
Regarding claims 24 and 35, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), wherein the photonic lattice is a component of a composite material (paragraph 0022).

Claim 25-32, 34, and 36-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherdak et al. (2007/0201221), hereinafter Cherdak in view of Lerner et al. (2006/0104061), hereinafter Lerner as applied to claim 1 above, and further in view of Hsu et al. (2007/0108572), hereinafter Hsu.
Regarding claims 25 and 36, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), discloses first and second terminals (paragraph 0022 discloses lead wires 3004).
Cherdak fails to disclose wherein the composite material includes a first conductive layer (122, first conductor) electrically connected to a first terminal (via, 162) and a second conductive layer (124, second conductor) electrically connected to a second terminal (via 162).
Hsu discloses wherein the composite material includes a first conductive layer (electrically connected to a first terminal and a second conductive layer electrically connected to a second terminal (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cherdak with the conductive layers of Hsu for the purpose of sending an electrical signal between the conductive layers.
Regarding claims 26 and 37, Cherdak discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cherdak fails to disclose wherein the first conductive layer and the second conductive layer are disposed on opposite sides of the photonic lattice.
Hsu discloses wherein the first conductive layer and the second conductive layer are disposed on opposite sides of the photonic lattice (130, mask) (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cherdak with the conductive layers of Hsu for the purpose of sending an electrical signal between the conductive layers.
Regarding claims 27 and 38, Cherdak discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cherdak fails to disclose wherein the photonic lattice is printed on one of the first conductive layer and the second conductive layer.
Hsu discloses wherein the photonic lattice is printed on one of the first conductive layer and the second conductive layer (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cherdak with the conductive layers of Hsu for the purpose of sending an electrical signal between the conductive layers.
Regarding claims 28 and 39, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), wherein the first terminal and the second terminal are in electrical communication with at least one of a control unit (2002, power generator element) and a power source (rechargeable battery) operable to change a color of the color change portion by changing dimensions of the photonic lattice (paragraphs 0021 and 0022).
Regarding claims 29 and 40, Cherdak discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cherdak fails to disclose further comprising a protective layer disposed over one of the first conductive layer and the second conductive layer, the protective layer defining an outer surface of the color change portion.
Hsu discloses further comprising a protective layer disposed over one of the first conductive layer and the second conductive layer (cover), the protective layer defining an outer surface of the color change portion (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cherdak with the protective layer of Hsu for the purpose of shielding the conducting layers.
Regarding claims 30 and 41, Cherdak discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cherdak fails to disclose further comprising a substrate disposed over the other of the first conductive layer and the second conductive layer.
Hsu discloses further comprising a substrate (110, substrate) disposed over the other of the first conductive layer and the second conductive layer (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cherdak with the substrate of Hsu for the purpose of covering the conducting layers.
Regarding claim 31, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), wherein the first panel (1002, upper member) includes a second surface formed on an opposite side of the first panel than the first surface, the second surface being in contact with the outer surface of the color change (1008, lighting module) portion adjacent to the aperture (1010, aesthetic member) (paragraph 0019 and figure 1).
Regarding claims 32 and 43, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), further comprising a second panel attached to the color changing portion (1008, lighting module) on an opposite side of the color change portion than the outer surface, the second panel defining an interior surface of eh article (paragraphs 0019-0020).
Regarding claim 34, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), wherein the outer surface extends across an entirety of the aperture (1010, aesthetic member) (paragraph 0019).
Regarding claim 42, Cherdak discloses, in figures 1-3, an article (1000, light up shoe) (paragraph 0019), wherein the first panel is in contact with the color changing portion adjacent to the outer surface of the color change portion (paragraph 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872